Walker, J.
1. In Cobb vs. Battle, 34 Ga. Rep., 483, this Court say : “the recognition by the Convention of Georgia in November, 1865, of the abolition of slavery, thenceforth swept away at a blow, all laws in reference to negroes as slaves; their freedom began then.” While this case may not be precisely in point, yet the principle is the same, and that decision must control this case.
Judgment affirmed.
2. The effect of the decision in the case of Haslett vs. Harris, must be to reverse the judgment of the Court in the case of the New High Shoals Manufacturing Company vs. Dykes *635from Pulaski county. We do not hold that negroes were freed in Georgia on the first of January, 1863. Whether they were freed by the proclamation of that date, in connection with the surrender of the State, and the occupation of it by the federal army, we find it unnecessary now to decide. We decide the cases as made, and leave future questions to be decided as they may arise.
Judgment reversed.